PER CURIAM.
James Nichols in the Summit Common Pleas was charged with violating the Crabbe Act, and was found guilty. The defendant was engaged in operating a soft drink parlor and the specific charge was the unlawful possession of intoxicating liquor. It seems that jamaica ginger containing 91% alcohol, was sold by him as a beverage.
On error proceedings, the Court of Appeals held:
1. From the record, the trial court was justified in finding that the defendant had sold large quantities of such preparation known as Jamaica ginger, and that he had in his possession in his store a large quantity of such preparation for sale as a beverage.
2. Such article containing 91% of alcohol, and kept for sale as a beverage, was intoxicating liquor within the meaning of 6212-14 GC.
3.While such preparation, when undiluted, is not, in the ordinary sense of that term, fit to drink as a beverage, it is frequently used as a beverage when mixed with soft drinks, and defendant was therefore rightfully convicted.
Judgment affirmed.
(Washburn, PJ., Funk & Pardee, JJ., concur.)